Case: 1:16-cv-03676 Document #: 270 Filed: 05/10/19 Page 1 of 1 PageID #:10549

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Deckers Outdoor Corporation
                                         Plaintiff,
v.                                                          Case No.: 1:16−cv−03676
                                                            Honorable Manish S. Shah
Australian Leather Pty Ltd, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 10, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Jury deliberates. Jury
reaches a verdict. Jury finds in favor of plaintiff and against defendants on all claims, and
awards statutory damages in favor of plaintiff and against defendants in the amount of
$450,000. Enter Verdict Form. Enter Jury Note. Bench trial held. Evidence entered. The
issues presented for the purposes of the bench trial are taken under advisement. The
evidence is closed, subject to defendant's identification of the exhibits, which shall be
filed by 5/17/19. Any objection to the exhibits may be filed in writing thereafter.
Defendant's brief on the unclean hands issue is due 5/31/19. Plaintiffs response is due
6/14/19. Defendant may contact the courtroom deputy if he believes a reply is necessary.
Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
